Gaynor, J.
(dissenting).
The questions were indefinite and asked for conclusions. A trial judge may, and should exclude'sncli questions, if asked on the direct examination. ' Only' questions calling for precise facts aré admissible, and then the judge and jury draw conclusions. And no one will deny that on cross-examination a trial'judge lias wider latitude in respect- of the examination of witnesses tliari on direct. examination ; he may curtail it, and keep it within bounds.. - '
As to the declaration, of the trial judge that it was.admitted by the .'plaintiffs’ side that Perozone worked all right and was efficient, was a. ■good article, and that the only question he was going to try and submit to the jury was whether the particular lot sold’ to the plaintiffs was' *245bad, by reason of some neglect in making it, that alone constitutes a stipulation by the plaintiffs, it being then there acquiesced in. But more than : tliat, a trial judge’s word imports verity, and a stipulation may rest iii his word alone. It is not necessary that the record show in addition a formal stipulation of counsel. More still, when the record is examined, it is found |hat the,case was tried oil the theory stated by the trial judge; and that the charge sent it to the jury on that question only.
There was a long and tedious trial, and no substantial error seems, to exist for us to set it at naught, and have the work all • done over 'again.
• Judgment and order reversed and new trial granted, costs to abide the event..